IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

CHARLTON DEWAYNE                     NOT FINAL UNTIL TIME EXPIRES TO
LAURAMORE,                           FILE MOTION FOR REHEARING AND
                                     DISPOSITION THEREOF IF FILED
      Appellant,
                                     CASE NO. 1D13-2173
v.

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed February 11, 2015.

An appeal from the Circuit Court for Baker County.
Thomas M. Jaworski, Judge.

Nancy A. Daniels, Public Defender, and Danielle Jorden, Assistant Public
Defender, Tallahassee, for Appellant.

Pamela Jo Bondi, Attorney General, Trisha Meggs Pate, Criminal Appeals Bureau
Chief, and Jessica DaSilva, Assistant Attorney General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

MARSTILLER and RAY, JJ., and TERRELL, TERRY D., ASSOCIATE JUDGE,
CONCUR.